On Motion to Dismiss.,
LAND, J.
Plaintiff sued defendant for $1,-200 retail liquor license alleged to be due the parish of Tangipahoa for the year 1904. The defendant pleaded exemption on the ground that he had paid $1,200 to the town of Ponchatoula for a similar license for the same year, and therefore his business was exempt from the payment of xi&rochial license under the provisions of Act No. 17, p. 24, of 1902.
There was judgment for defendant, and plaintiff appealed. Appellee has moved to dismiss the appeal, which was made returnable to this court “on or before August 18, 1904,” on the ground that the transcript was filed long after the expiration of the return day.
The record shows that the transcript was filed in this court on March 8, 1905, and does not disclose that any extension of time has been granted by this tribunal.
An appeal will be dismissed on motion of appellee where the transcript has not been filed within three judicial days after the return day fixed by the inferior judge, and no valid extension of time has been granted by the appellate tribunal. Code Prac. art. 883 (Garland’s Notes).
Axipeal dismissed.